NO. 07-05-0111-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                    APRIL 7, 2005
                           ______________________________

                              SANDRA REYNA, APPELLANT

                                               V.

                           THE STATE OF TEXAS, APPELLEE

                         _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B13752-0006; HONORABLE EDWARD SELF, JUDGE
                          _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Pending before the Court is appellant’s request for dismissal of the appeal. Appellant and

her attorney both have signed the document stating that appellant withdraws her notice of

appeal. Tex. R. App. P. 42.2(a). No decision of this Court having been delivered to date, we

grant the motion. Accordingly, the appeal is dismissed. No motion for rehearing will be

entertained and our mandate will issue forthwith.


                                                    James T. Campbell
                                                        Justice

Do not publish.